Citation Nr: 0027127	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-10 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an increased rating for limitation of 
motion of the right ankle, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
traumatic amputation of right great toe at the 
metatarsophalangeal (MTP) joint, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date of the grant of service-
connection for degenerative joint disease of the left ankle 
earlier than May 14, 1997.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied a disability rating in 
excess of 10 percent for the veteran's service-connected 
right toe amputation with limitation of motion of the right 
ankle.  In February 1973, VA had granted service connection 
for aggravation in service of a pre-existing traumatic 
amputation of the right great toe with ankle disability.  
This condition was assessed as 20 percent disabling pursuant 
to diagnostic criteria, and 10 percent was subtracted from 
the disability evaluation to account for the pre-service 
level of disability, resulting in the assigned 10 percent 
disability evaluation.  An April 1999 rating decision, in 
pertinent part, assigned a 20 percent disability rating for 
the veteran's right toe/ankle disorder.

In a June 1999 remand, the Board of Veteran's Appeals (Board) 
stated as a single issue on appeal a claim for increased 
rating of a single disability, consistent with the RO's 
nomenclature.  While on remand, in November 1999, the RO 
found clear and unmistakable error in the original rating 
decision of February 1973.  The RO awarded separate ratings 
for the right toe and right ankle disabilities.  
Consequently, the issues are restated, supra, consistent with 
the separate rating of the disabilities at issue.

In June 1999, the veteran perfected an appeal from the 
effective date of the rating increase awarded in the April 
1999 rating decision.  To correct the clear and unmistakable 
error in the February 1973 rating decision, the RO assigned 
January 9, 1972, the day following the veteran's separation 
from service, as the effective date of the amended award.  
See 38 C.F.R. § 3.400(b)(2), (k) (1999).  The day following a 
veteran's separation is the earliest date provided by law for 
the payment of VA disability compensation.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 1991).  A claim for VA benefits is 
generally assumed to persist until withdrawn by the claimant 
or VA has awarded the maximum benefit provided by law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  VA has awarded the maximum 
benefit available in response to a claim for an earlier 
effective date for the disability ratings of the right great 
toe and the right ankle.  The appeal is moot and the Board 
takes no further action regarding it.

The July 1997 rating decision also denied service connection 
for a left ankle disorder as secondary to the veteran's right 
toe/ankle condition, and the veteran perfected his appeal to 
the Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.302 (1999).  The April 1999 rating decision 
granted secondary service connection for a left ankle 
condition and assigned a 10 percent disability rating for 
this disorder.  The veteran has not appealed from the rating 
assigned, and therefore this issue is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The 
issue of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)  However, he did perfect an appeal from the 
effective date assigned, and it will be addressed herein.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

In June 2000 and again in October 2000, the veteran submitted 
evidence to the Board regarding left ankle surgery.  As there 
is no appeal pending having to do with the evaluation of the 
left ankle, this evidence is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's right great toe was amputated at the 
metatarsophalangeal joint prior to his entrance into service.

2.  A painful scar at the amputation site and limitation of 
motion of the right ankle are the service-connected residuals 
of the pre-existing right great toe amputation.

3.  The veteran does not have ankylosis of the right ankle.

4.  The veteran is in receipt of the maximum schedular rating 
provided for limitation of motion of the right ankle.

5.  The veteran is in receipt of the maximum schedular rating 
provided for a painful scar.

6.  The veteran submitted a claim for service connection for 
degenerative joint disease of the left ankle on May 14, 1997.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating, and VA has satisfied its duty to 
assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for limited motion of the ankle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, and 4.71a, Diagnostic Code 5271(1999).

3.  The criteria for a disability rating in excess of 10 
percent for a painful scar as the aggravated residual of a 
pre-existing right great toe amputation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.322, 
4.1, 4.2, 4.27, 4.118, Diagnostic Code 7804 (1999).

4.  May 14, 1997, is the earliest permissible effective date 
for service connection for degenerative joint disease of the 
left ankle.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Upon the veteran's entry into service, it was noted that he 
had had the right great toe amputated.  In March 1969, he 
complained of pain in the great toe stump, and he was sent to 
the brace shop for a pad to wear inside his boot.  In August 
1969, he began to complain of right foot pain while 
performing his duties.  He was placed on a physical profile 
of no crawling, stooping, running, jumping, prolonged 
standing, marching, or strenuous physical activity.  In July 
1970, he was playing baseball, and his foot was stepped on 
when he slid into a base.  The stub area of the right great 
toe was swollen and tender to touch.  X-rays were negative. 

VA received the veteran's original application for disability 
compensation in January 1972.  He identified the claimed 
disability as loss of great right toe, right foot.  It did 
not include any claim related to the left foot.  In February 
1973, VA granted service connection for the aggravated 
residuals of the pre-existing amputation, as noted in the 
introduction, supra.  

Upon VA examination in January 1973, the veteran complained 
of difficulty walking, swelling of the right ankle, and pain 
in the stub.  He stated that his condition had become greatly 
aggravated during service by prolonged standing and marching.  
Upon examination, the amputated site was extremely tender to 
touch.  He walked on the outer edge of the foot, with 
callosities on the plantar aspect of the right foot on the 
lateral side.  There was also a callus on the amputated site 
of the plantar aspect of the great toe.  The great toe had 
been amputated at the metatarsophalangeal joint.  The right 
ankle was edematous, especially around the lateral malleolus.  
He had limited dorsiflexion of the ankle to 15 degrees, but 
plantar flexion, inversion, and eversion were normal.  There 
was 1/2 inch atrophy of the right calf as compared to the left.  
The diagnosis was traumatic amputation, right great toe at 
the MTP joint, symptomatic.

A February 1973 rating decision granted service connection 
for traumatic amputation of the right great toe with ankle 
disability on the basis of aggravation.  This condition was 
assessed as 20 percent disabling, with 10 percent subtracted 
from the disability evaluation to account for the pre-service 
level of disability.  This resulted in an assigned rating of 
10 percent.

In November 1979, the veteran submitted a statement seeking 
re-evaluation of his "service-connected disability."  He 
did not further identify the disability.  The statement did 
not mention the left foot.  In December 1979, the RO by 
letter requested evidence in support of the claim.  There is 
no response of record.

A September 1995 VA x-ray study of the right foot showed no 
acute fracture or dislocation, surgical amputation of the 
right great toe, and calcification at the Achilles' tendon 
insertion.  A February 1996 VA arthrogram of the right ankle 
showed marked talar tilt on varus stress, associated with 
contrast opacification of the peroneal tendon sheaths 
laterally.  The findings were said to be consistent with loss 
of integrity of the latera ligamentous complex, most likely 
involving the calcaneal fibular ligament.

On May 14, 1997, the RO received a statement from the veteran 
seeking increased compensation for his service-connected 
right foot disability.  He stated that he had left foot 
disability due to his service-connected right foot 
disability.

The veteran underwent a VA physical examination in June 1997.  
The examiner noted the February 1996 arthrogram.  The veteran 
reported a history of dislocating his right ankle while 
playing baseball in service when he slid into a base.  He 
stated that he had had a severe right ankle sprain with a 
questionable ligament tear.  He stated that he was placed in 
a cast for four weeks and that he had a "nerve condition" 
in the ankle and right great toe for which he was awaiting 
surgery when the army discharged him early.  He currently 
complained of ankle pain, especially with walking, and 
swelling, and with lifting more than 40-50 pounds.  He 
reported that pain woke him up at night 7-10 times per month.  
He denied difficulty squatting.  He stated that on surgical 
consultation after the February 1996 arthrogram, he was 
offered and he declined surgery because the prognosis for 
improvement was not better than 50 percent.  He denied 
current use of medication for his ankle.  He reported 
recurrent, spontaneous, sideways dislocation of both ankle, 
following which he could not move them for several days until 
they spontaneously realigned.  He reported he could not find 
a job that would involve a lot of walking or standing 
secondary to his ankle pain.  He felt his left ankle was more 
sore than his right, which he attributed to over use due to 
the right ankle pain.

Physical examination revealed the veteran to be in no acute 
distress and athletic in appearance.  There was amputation of 
the right great toe at the first MTP joint.  There was a 
large callus on the first metatarsal head on the bottom of 
the right foot under the amputated area.  There was evidence 
of redness and flaking of the feet consistent with tinea 
pedis.  The foot was pink.  It was tender to palpation over 
the area of the amputated right great toe in the first MTP.  
There were no fusions, no warmth, and no crepitus of the 
ankle.  Pulses were 2+.  Range of motion was 0 degrees of 
dorsiflexion, 10 degrees of plantar flexion, 5 degrees of 
inversion, and 5 degrees of eversion done with stiffness and 
mild pain.  The veteran heel-walked without difficulty.  Toe 
walking produced pain.  Deep tendon reflex of the Achilles' 
tendon was 2+ to both light touch and deep palpation.  
Sensation was intact.  Motor strength was 5/5.  There was 
negative draw sign of the ankle.

The examiner's impression was of a history of a severe right 
ankle sprain with a questionable ligament tear in 1971, 
ligament laxity of the calcaneal fibular ligament 
demonstrated by arthrogram, complaint of spontaneous 
dislocation, and reduced range of motion compared to the left 
ankle.  There were calluses under the metatarsal heads and 
tinea pedis.  X-ray study revealed calcification at the 
insertion of the Achilles' tendon and no fractures.

In July 1997, the RO granted service connection for 
degenerative joint disease of the left ankle.  The RO 
assigned May 14, 1997, as the effective date of the grant.

The veteran testified before the undersigned in February 
1999.  He reported having nerve conditions at the right great 
toe amputation site.  He reported the symptoms he experienced 
in his right ankle, including pain, swelling, instability and 
dislocations.  With comment from C.E., who identified herself 
as a retired licensed practical nurse with whom the veteran 
resided, the veteran reported the frequency with which he 
awakened with pain.  C.E. reported that she massaged the 
veteran's ankles when they hurt.  She stated the number of 
massages had increased in the past year from 325 to 500, but 
that [doing the massages] was "nothing regular."  The 
veteran displayed appliances he had to stabilize his ankles 
when necessary, and he displayed his ankles to demonstrate 
current swelling.  He reported currently minimal pain in the 
right ankle; he brought the device to show it and did not 
need it that day.  He reported he keeps the appliances, a 
cane, and crutches in his truck should he need them or need 
to be taken to the hospital by ambulance.  He reported he 
takes over the counter pain medication regularly.  He 
reported that his ankles frequently "went out" on him, 
causing him to fall, most recently a couple of days before 
the hearing.  He opined that he was inadequately compensated 
for the aggravation in service of the amputation site of his 
right great toe and for his right ankle.

In February 1999, the appellant submitted an authorization 
for VA to obtain medical records from a Dr. Garbe and a Dr. 
Cargill.  Dr. Cargill submitted a statement on the 
authorization form that he had seen the veteran on multiple 
occasions for chronic instability of both ankles requiring 
narcotic pain relief despite conservative attempts at ankle 
support.  A March 1999 statement from the office manager of 
Mill Creek Foot & Ankle Clinic reported that his file of 
treatment by Dr. Garbe could not be located.  A March 1999 
statement from Dr. Garbe reported he treated the veteran from 
1985 to 1996, when he sold his practice, and the veteran's 
chart could not be located.  Dr. Garbe reported about 
treatment of the left ankle, which he attributed to 
instability of the right ankle.  He proffered no information 
about the clinical status of the right ankle.

A March 1999 statement from Dr. McCarty reported that he had 
been the medical officer of the veteran's unit in the 
service.  Dr. McCarty stated the veteran had injured his 
right toe amputation stub and the ankle ligaments playing 
sports, for which surgery was planned but not completed due 
to the veteran's discharge from service.

Three March 1999 statements and one April 1999 statement from 
lay acquaintances of the veteran reported, in essence, that 
each writer knew the veteran to have ankle problems and his 
use of casts and splints over the years.  One of the 
statements, by E.C., reported the veteran lived with her, and 
that he did lawn care, landscaping and home remodeling for 
her, and she knew him to have great pain in his feet, ankles 
and legs.

In April 1999, the veteran submitted a claims data report 
from Blue Cross showing multiple claims for medical service.  
A list of practitioners showed two, Dr. Garbe and Dr. Wardle, 
to be podiatrists.

In February 2000, the RO received VA outpatient records from 
September 1995 to February 2000 from a VAMC in response to 
its request all available outpatient records from February 
1996 to the present.  A September 1995 x-ray study and a 
February 1996 arthrogram are noted above.  Records of May 
1997 to November 1999 show no complaints regarding or 
treatment of the right foot or ankle.  In May 1997, the 
veteran sought treatment for substance dependence, being then 
unemployed.  A February 1998 Social Work Service noted showed 
the veteran to have recently lost his apartment for 
nonpayment of rent and to have no income but his VA benefits.

In November 1999, he sought outpatient treatment and was 
referred for an appointment in the orthopedic clinic on a 
routine, non-emergency basis.  When seen in February 2000, he 
reported history of athletic injury of the right ankle in 
service and planned but unperformed surgery.  He reported 
continuing to play sports, sustaining a left ankle in about 
1984 or 1985, after which he played sports less and had had 
repeat sprains of both ankles with repeated casting by 
private orthopedic surgeons.  He presented a note from a 
private surgeon recommending lateral ankle reconstruction.  
He reported repeated sprains of both ankles even with 
ordinary walking, resulting in repeated casting over the past 
15 years.  Clinically, he walked without a limp.  He walked 
on his toes successfully, complaining of feeling his ankle 
felt like it would invert and sprain.  He heel-walked well.  
He had minimal tenderness over the lateral ankle ligaments, 
which were very lax and could not be palpated.  The examiner 
felt they were probably absent.  There was some laxity of the 
subtalar ligaments also.  With the knees flexed, the right 
ankle dorsiflexed to neutral but not further.  There were 
five to 10 degrees of dorsiflexion with the knee flexed.  
There was no significant tenderness over the anterior ankles.  
The impression was recurrent, severe bilateral ankle sprains, 
left more symptomatic than right; traumatic arthritis, left 
greater than right; tight Achilles' tendon.  He was referred 
to podiatry for a second opinion regarding possible tendon 
reconstruction surgery.  A March 2000 surgical report 
pertains to the left ankle.


II. Legal Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a hearing in accordance with his request.  Pursuant to the 
Board's June 1999 remand, the RO sought all VA records 
regarding which it had notice, obtaining the sought records 
or a statement from the VAMC that the described records could 
not be located.  The veteran did not respond to the RO's 
specific request for his report of dates and places of 
treatment.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1999).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  



A.  Right Ankle

The veteran's right ankle is rated 20 percent disabling for 
limitation of motion.  Two ratings are provided for 
limitation of motion of the ankle; marked limitation of 
motion is rated 20 percent disabling, and moderate limitation 
of motion is rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999). 

No other diagnostic code is appropriate for rating the 
veteran's right ankle.  He does not have ankylosis (complete 
fixation) of the ankle or any of its constituent members.  
See Diagnostic Codes 5270 (ankle, ankylosis of) and 5272 
(subastragalar or tarsal joint, ankylosis of).  He does not 
have malunion of the os calcis or astragalus, Diagnostic Code 
5273, nor has he had an astragalectomy.  Diagnostic Code 
5274.  Moreover, none of those diagnostic codes provide for 
more than the current 20-percent disability rating.

The veteran has reported pain, including in sworn testimony, 
and instability of the ankle due to ligament laxity.  The 
objective medical evidence also shows ligament laxity and 
mild pain.  Lay statements corroborate his complaints of pain 
and ankle instability.

Where a disability is rated for limitation of motion, the 
contribution to the amount of disability of pain, excess 
excursion of the affected joint, and fatigability are for 
consideration.  See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, even though the 
veteran may suffer functional impairment due to pain, pain 
may not be the basis for an award under a diagnostic code in 
excess of the maximum evaluation under that code.  Spencer v. 
West, 13 Vet. App. 376, 382 (2000).  The Board finds no basis 
in the rating schedule to construe a different rule regarding 
instability or fatigability, the other factors of 38 C.F.R. 
§ 4.45  pertinent to the veteran's right ankle disability.

Where a disability is maximally rated under the most 
advantageous, appropriately applied diagnostic code, a higher 
rating must be on an extra-schedular basis.  Extra-schedular 
rating is warranted when "the schedular evaluations are 
found to be inadequate . . . [because] "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (1999).

The Board cannot award extra-schedular rating in the first 
instance, but it may review the RO's determination not to 
submit a disability for extra-schedular rating and affirm 
that determination or order its submission.  Floyd v. Brown, 
9 Vet. App. 88 (1996); VAOPGCPREC 6-96.

The only evidence of record pertinent to the marked 
interference with employment standard for extra-schedular 
rating, the May 1997 and the February 1998 outpatient 
records, are utterly uninformative about any contribution to 
the reported or implied unemployment of the service-connected 
right ankle disability.  There is no evidence or frequent 
hospitalization.  Absent evidence that his is an 
"exceptional case where the schedular evaluations are found 
to be inadequate," 38 C.F.R. § 3.321(b)(1), the Board 
affirms the RO's decision that submission of this disability 
for extra-schedular rating is not warranted.

The preponderance of the evidence is against a disability 
rating greater than 20 percent for limitation of motion of 
the right ankle.


B.  Residual of Amputation of Right Great Toe

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service or whether it is 
determined upon the evidence of record to have existed at 
that time.  38 C.F.R. § 3.322(a) (1999).  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  Id.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the schedule, no deduction will be made.  Id.

In this case, there is no question that the veteran suffered 
amputation of the right great toe prior to service.  
Amputation of the right great toe is rated 10 percent 
disabling when the amputation does not take the metatarsal 
head, 38 C.F.R. § 4.71a, Diagnostic Code 5171 (1999), as in 
the veteran's case, it did not.  Thus, the veteran's rating 
is only for the increase in disability resulting from 
aggravation in service of the pre-existing condition, i.e., 
pain at the site of amputation.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  38 C.F.R. 
§ 4.27 (1999).  The hyphenated diagnostic code in this case 
indicates that the aggravation of the amputation site of the 
pre-existing right toe amputation is rated as a painful or 
tender scar.  38 C.F.R. § 4.71a, Diagnostic Code 5171-7804 
(1999).

A painful or tender scar is rated 10 percent disabling.  
Diagnostic Code 7804.  As with the ankle, no higher rating in 
provided, and pain cannot be the basis of a higher rating 
except on an extra-schedular basis.  Spencer, 13 Vet. App. at 
382.  There is no evidence of "an exceptional or unusual 
disability picture," 38 C.F.R. § 3.321(b)(1), to suggest 
submission of the painful scar disability for extra-schedular 
consideration.

The rating criteria for a painful or tender scar provide that 
the 10 percent rating of a painful scar "may exceed the 
amputation value for the limited involvement."  Diagnostic 
Code 7804 note.  That note does not provide for a rating 
greater than 10 percent.  Rather, it authorizes the 10 
percent for a tender or painful scar even if the amputation 
itself would be noncompensable, e.g., amputation of a single 
toe other than the great toe, see Diagnostic Code 5171, 
notwithstanding the "amputation rule," which generally 
precludes rating disability in an extremity higher than the 
rating for amputation of that extremity.  See 38 C.F.R. 
§ 4.68 (1999).
The veteran has reported to doctors and testified that he has 
a "nerve condition" as a residual of his amputation or as 
the manifestation of aggravation of his amputation site in 
service.  The veteran is not a medical expert, and the Board 
may not take cognizance of lay opinions in matters regarding 
which special expertise is required to render the opinion 
reliable, such as medical diagnosis.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).  Except to the extent that pain or 
tenderness may generally be seen as a neurologic phenomenon, 
there is not neurologic diagnosis in the record.  Absent a 
bona fide medical diagnosis of a neurologic condition at the 
amputation site, there is no valid basis in the record to 
consider rating the appellant's residuals from the amputation 
other than as a painful or tender scar.

The preponderance of the evidence is against a rating higher 
than 10 percent for residuals of traumatic amputation of 
right great toe at the metatarsophalangeal joint.


C.  Earlier Effective Date

Except as otherwise provided, the 
effective date of an evaluation and award 
of . . . compensation . . . based on an 
original claim, . . . , or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (1999); see 38 U.S.C.A. § 5110(a) (West 
1991).

The procedural history of the veteran's disability claims 
with VA shows a hiatus in communication from the veteran 
between November 1979 and May 14, 1997.  The November 1979 
statement was not a claim for service connection for a left 
ankle disability.  The original claim in January 1972 did not 
include the left ankle.  There is no other document of record 
but the statement the RO received May 14, 1997, that could be 
a claim for service connection for a left ankle disability.  
The date of receipt of that statement is the effective date 
established by the RO for the grant of service connection.

Review of the subsections of the effective date regulation, 
38 C.F.R. § 3.400(a)-(z) (1999), fails to reveal any 
exception to the general rule applicable to the veteran's 
claim.  Whereas none of the exceptions to the general rule 
for effective dates of service connection applies to the 
facts in this case, an effective date for the grant of 
service connection for degenerative joint disease of the left 
ankle must be denied.


ORDER

A rating greater than 20 percent for limitation of motion of 
the right ankle is denied.

A rating greater than 10 percent for residuals of traumatic 
amputation of right great toe at the metatarsophalangeal 
joint is denied.

An effective date earlier than May 14, 1997, for the grant of 
service connection for degenerative joint disease of the left 
ankle is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

